           Case 3:15-cv-01687-AWT Document 116 Filed 12/09/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

In re:                                                               :   Chapter 7
                                                                     :
MICHAEL S. GOLDBERG, LLC, and                                        :   Case No. 09-23370 (JAM)
MICHAEL S. GOLDBERG,                                                 :   Substantively Consolidated
                                                                     :
                 Debtors.                                            :
                                                                     :
                                                                     :
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR THE                              :
SUBSTANTIVELY CONSOLIATED ESTATE OF MICHAEL                          :   Case No. 3:15-cv-01687 (AWT)
S. GOLDBERG, LLC AND MICHAEL S. GOLDBERG,                            :
                                                                     :
                 Plaintiff,                                          :
v.                                                                   :
                                                                     :
SALLY A. LABONTE, TRUSTEE OF THE SCOTT A.                            :   December 9, 2019
LABONTE DYNASTY TRUST, ET AL.,                                       :
                                                                     :
            Defendants                                               :
_____________________________________________________

                  THE TRUSTEE’S MEMORANDUM IN OPPOSITION
             TO DEFENDANTS’ MOTION TO LIFT STAY AND REOPEN CASE

          Plaintiff, James Berman, Trustee (the “Trustee”), by and through his undersigned counsel,

respectfully submits his Memorandum in Opposition to Defendants’ Sally A. LaBonte, Trustee of

the Scott A. LaBonte Dynasty Trust, Roland G. LaBonte, Trustee of the Scott A. LaBonte Dynasty

Trust, Sally A. LaBonte, Devcon Enterprises, Inc., Marketplace Port St. Lucie, LP, RCZS, LLC,

Cakemaker, LLC, Scott A. LaBonte, Scott A. LaBonte, Trustee of the Scott A. LaBonte Revocable

Trust, and Sally A. LaBonte, Trustee of the Scott A. LaBonte Revocable Trust (collectively

“Defendants”), Motion to Lift Stay and Reopen Case (“Defendants’ Motion”). Defendants have

failed to establish good cause to lift the stay that they agreed to and Defendants’ Motion should be

denied.
         Case 3:15-cv-01687-AWT Document 116 Filed 12/09/19 Page 2 of 6



                                         ARGUMENT

       On December 11, 2018, the Trustee, through his counsel, delivered to Defendants’ counsel

a draft complaint seeking relief from, inter alia, all Defendants other than Devcon Enterprises,

Inc., Marketplace Port St. Lucie, LP, RCZS, LLC, and Cakemaker, LLC (the “Non-RICO

Parties”), under the Racketeer Influenced and Corrupt Organizations Act (“RICO”). The

December 2018 RICO complaint (hereinafter the “2018 RICO Complaint”) was delivered to

Defendants’ counsel for the express purpose of seeking a pre-filing resolution of the RICO claims

so that the Trustee did not have to commence a RICO action.

       On December 28, 2018, following delivery of the 2018 RICO Complaint, the parties filed

a Joint Motion for Stay Pending Completion of Settlement Negotiations. (See Docket Index (“D.I.”

84). This Court granted the December 2018 joint motion for stay by order dated January 23, 2019.

(See D.I. 84).

       The Trustee and the Defendants, along with all other parties named as defendants in the

2018 RICO Complaint, conducted a mediation before the Hon. Holly Fitzsimmons in May 2019.

The ripeness defense to the Trustee’s RICO claims, which forms the basis for Defendants’

purported good cause to lift the stay, and which Defendants’ imply was only very recently

discovered, was raised by multiple RICO defendants before and during the mediation. The

mediation was unsuccessful.

       On July 30, 2019, the Hon. Julie A. Manning conducted status conferences on pending

related adversary proceedings and conducted hearings on a number of pending motions in the

debtors’ bankruptcy case. Counsel for the parties to this action and related adversary proceedings

agreed during the July 30 hearings that the then pending stays of this action and the related

adversary proceedings would continue to September 15, 2019.




                                                2
         Case 3:15-cv-01687-AWT Document 116 Filed 12/09/19 Page 3 of 6



        The Trustee commenced a RICO action against, inter alia, all Defendants other than the

Non-RICO parties on September 27, 2019, with the filing of a complaint (the “2019 RICO

Complaint”). The 2018 RICO Complaint and the 2019 RICO Complaint are substantially similar,

and any purported ripeness defense was known and identified long before the filing of the 2019

RICO Complaint. Moreover, the Trustee’s counsel sent Defendants’ counsel a courtesy copy of

the 2019 RICO Complaint on September 27, 2019, the same day it was filed.

        On September 30, 2019, following the commencement of the RICO action, the Trustee

filed a Motion for Extension of Existing Stay on Consent (The “September Motion”). (See D.I.

113). The September Motion, which was provided to Defendants’ counsel for review and consent

prior to filing, represents that the “parties wish to avoid the cost of prosecuting and defending this

action while the RICO action is pending.” (Id.) On October 4, 2019, this Court granted the relief

requested in the September Motion and directed that this case be administratively closed. (See D.I.

114).

        On November 29, 2019, two (2) months after agreeing to a permanent stay, Defendants

moved to terminate the stay, arguing that this action must be fully litigated in order for the RICO

action to proceed. It makes absolutely no sense for a defendant to insist that one action pending

against it move to judgment so that another, all-encompassing action under RICO, can also move

forward. The only explanation for Defendants’ change of position is that they believe that having

this case stayed somehow undercuts the arguments they intend to make in a forthcoming motion

to dismiss the RICO action. The impact of a stay of this action on arguments Defendants’ may

assert in the RICO action, an impact that will be non-existent since this action remains pending,

does not constitute good cause to lift the pending stay, especially when the stay was agreed to after

the RICO action was commenced and nearly ten (10) months after the 2018 RICO Complaint was

delivered.

                                                  3
           Case 3:15-cv-01687-AWT Document 116 Filed 12/09/19 Page 4 of 6



          Defendants’ Motion also assumes that their ripeness argument will prevail, but Defendants’

do not get to make that determination. Defendants, and all other named RICO defendants, will

move to dismiss the RICO action on ripeness grounds arguing that the Trustee has not been

“successfully frustrated” in his efforts to enforce a now nearly $9 million judgment against Scott

LaBonte, and therefore the Trustee’s RICO claims based on lost debt are not ripe. The Trustee will

vigorously oppose the motion to dismiss and the Hon. Vanessa L. Bryant, with whom the RICO

action is pending, will decide whether the lost debt piece of the RICO action is ripe. 1

          If Judge Bryant determines that the Trustee’s RICO action based on lost debt is not yet ripe

the Trustee will make a determination as to how to proceed vis-à-vis this and other stayed actions.

Until Judge Bryant rules on the issue of ripeness, which based on the number of defendants, the

anticipated length of briefs, and the number of issues that will be raised, will likely not be until at

least the summer of 2020, there is no reason to disturb the existing stay, a stay that was entered for

the very purpose of avoiding the costs of prosecuting this action during the pendency of the RICO

action.

          Defendants have failed to establish good cause for the granting of the relief requested in

Defendants’ Motion, Defendants’ Motion should be denied, and the existing stay should remain in

effect until, at the earliest, the ripeness issue is decided by Judge Bryant.

          WHEREFORE, The Trustee respectfully requests that the Defendants’ Motion be denied

and that the pending stay remain in place.




1
  Caselaw in the Second Circuit has distinguished between the ripeness of lost debt claims under
RICO and ripeness of claims for the recovery of costs and fees expended as a result of
racketeering activity, finding that even if a lost debt claim is not yet ripe, a claim for damages
based on fees and expenses is ripe. Defendants do not contend that the Trustee’s claims for
recovery of costs and fees incurred as a result of racketeering activity are not presently ripe under
RICO.

                                                   4
Case 3:15-cv-01687-AWT Document 116 Filed 12/09/19 Page 5 of 6




                            James Berman, Chapter 7 Trustee for the
                            Substantively Consolidated Estate of Michael S.
                            Goldberg, LLC and Michael S. Goldberg

                         By: /s/ James M. Moriarty
                            James M. Moriarty (ct21876)
                            ZEISLER & ZEISLER, P.C.
                            10 Middle Street, 15th Floor
                            Bridgeport, Connecticut 06604
                            Tel: (203) 368-4234
                            Email: jmoriarty@zeislaw.com




                               5
          Case 3:15-cv-01687-AWT Document 116 Filed 12/09/19 Page 6 of 6



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT
                                  BRIDGEPORT DIVISION

In re:                                                                    :   Chapter 7
                                                                          :
MICHAEL S. GOLDBERG, LLC, and                                             :   Case No. 09-23370 (JAM)
MICHAEL S. GOLDBERG,                                                      :   Substantively Consolidated
                                                                          :
                Debtors.                                                  :
                                                                          :
                                                                          :
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR THE                                   :
SUBSTANTIVELY CONSOLIATED ESTATE OF MICHAEL                               :   Case No. 3:15-cv-01687 (AWT)
S. GOLDBERG, LLC AND MICHAEL S. GOLDBERG,                                 :
                                                                          :
                Plaintiff,                                                :
v.                                                                        :
                                                                          :
SALLY A. LABONTE, TRUSTEE OF THE SCOTT A.                                 :   December 9, 2019
LABONTE DYNASTY TRUST, ET AL.,                                            :
                                                                          :
            Defendants                                                    :
_____________________________________________________

                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 9th day of December, 2019, the foregoing

Memorandum in Opposition to Defendants’ Motion to Lift Stay and Reopen Case was

electronically filed. Notice of this filing will be sent electronically to all registered e-filers in this

case by operation of the Court’s electronic filing system. Parties may access this filing through

the Court’s CM/ECF system.



                                                         / s / James M. Moriarty
                                                         James M. Moriarty (ct21876)




                                                    6
